DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “linkage” in claims 1 and 3 and “a connection” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the internal space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto JP 09-124183 A (hereinafter “Ikemoto”).
Regarding claim 1, with reference to FIG. 2, 5, and 6, Ikemoto discloses a sheet feeder comprising: 
a sheet tray (31); 
a feed roller (35) configured to feed a sheet on the sheet tray; 
a sheet feed frame (not labeled, but shown in FIG. 5 and 6, structure surrounding 35) that holds the feed roller; 
a contact element (12-2) pivotable relative to the sheet feed frame; 
a guide frame (13) disposed below the sheet feed frame; 
a photosensor (42) including a light emitter for emitting a light and a light receiver for receiving the emitted light; 
a shield (17-5) movable between a light transmission position and a light shield position; and a linkage connecting the contact element and the shield such that the shield is movable in association with pivoting of the contact element, 
wherein the light receiver receives the light emitted from the light emitter when the shield is at the light transmission position, and the shield at the light shield position shields the light receiver from the light emitted from the light emitter.
Regarding claim 2,  wherein the photosensor is disposed in the internal space of the guide frame.
	Regarding claim 5, wherein the linkage comprising: 
a first extension (12-1) extending in a width direction from the contact element beyond a sheet feed range, the width direction being orthogonal to a sheet feed direction, the sheet feed range corresponding to a maximum size of a sheet supportable on the sheet tray; 
a second extension (17-1) extending in the width direction from the shield beyond the sheet feed range; and 
a connection (17-2 and 12-3) connecting the first extension and the second extension outside the sheet feed range in the width direction.
	Regarding claim 9, an image forming apparatus comprising: the sheet feeder according to claim 1.
	Regarding claim 10, a sheet feeder comprising: 
a sheet tray (31); 
a feed roller (35) configured to feed a sheet on the sheet tray; 
a sheet feed frame (not labeled, but shown in FIG. 5 and 6, structure surrounding 35)  that holds the feed roller; 
a contact element (12-2) pivotable relative to the sheet feed frame; 
a photosensor (42)including a light emitter for emitting a light and a light receiver for receiving the emitted light; 
a shield (17-5) for movable between a light shield position and a light transmission position; and 
a linkage including a first extension (12-1) extending in a width direction and a second extension (17-1) extending in the width direction, the contact element being connected at the end of the first extension, the shield being connected at the end of the second extension, and the width direction being orthogonal to a sheet feed direction, 
wherein the shield is located at the light shield position at which the shield is between the light emitter and the light receiver for shielding the light receiver from the emitted light while the contact element does not contact the sheet, the contact element is configured to pivot in response to the contact element contacting the sheet, the first extension is configured to pivot in response to the contact element pivoting, the second extension is configured to pivot in response to the first extension pivoting, and the shield is configured to, in response to the second extension pivoting, move from the light shield position to the light transmission position at which the light receiver receives the emitted light (refer to FIGS. 5 and 6).
Allowable Subject Matter
Claims 3, 4, 6, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653